Citation Nr: 1015686	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-37 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for a 
low back disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Friend of Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Acting Veterans 
Law Judge in October 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  In a decision dated April 1975, the RO denied the 
Veteran's claim for entitlement to service connection for a 
low back disorder.  The Veteran was notified of this decision 
and did not appeal, and it became final one year later.

2. Evidence received since the last final denial of the claim 
is not new and material to an unestablished fact necessary to 
substantiate the claim.


CONCLUSION OF LAW

New and material evidence having not been submitted, the 
requirements to reopen a claim for entitlement to service 
connection for a low back disorder have not been met.  38 
U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
November 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  

In this case, the RO obtained service treatment records and 
VA treatment records.  Further, he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge.  Moreover, 
a specific VA medical opinion is not needed to consider 
whether the Veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA opinion is not warranted.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2009).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  If it finds that the 
submitted evidence is new and material, VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

In February 1975, the Veteran claimed entitlement to service 
connection for a low back injury.  The RO denied the claim in 
April 1975 on the basis that his low back disorder preexisted 
active duty service and the evidence did not indicate that 
this disorder was aggravated by active duty service.  He did 
not appeal and the decision became final one year later.  At 
the time of this rating decision, the evidence included the 
Veteran's service treatment records and a March 1975 VA 
examination.  

The Veteran again submitted applications to reopen the claim 
of entitlement to service connection for a low back disorder 
in April 1977 and in February 1994.  In both cases, the 
Veteran did not submit any additional evidence to support his 
claim and, on both occasions, his application to reopen his 
claim was denied.  

In conjunction with his current claim, filed in October 2005, 
the Veteran has submitted VA outpatient treatment records 
from July to December 2005 as well as from October 2006 to 
August 2007.  However, while this evidence is new in the 
sense that it has not been previously considered by the RO, 
it is nonetheless not material to the claim, as it does not 
address whether his preexisting low back disorder was 
aggravated by active duty service.  

Specifically, the VA outpatient treatment records from July 
to November 2005 mostly address treatment the Veteran 
received for an umbilical hernia.  Among these records are an 
October 2005 radiographic imaging report indicating 
degenerative changes in the lumbar spine.  That same month, 
he also characterized his pain as a "3 on a scale of 0-10."  
The treatment records from July 2007 also mention the 
Veteran's complaints of back pain.  

However, in each of these cases, the relevant evidence does 
not address whether the Veteran's low back injury, which 
preexisted active duty service, was aggravated by such 
service.  As this was basis for the denial of the Veteran's 
original claim, this evidence, while new, is not material an 
unestablished fact necessary to substantiate the claim.

In addition to the VA treatment records, the evidence also 
includes a VA psychiatric examination, which is unrelated to 
the current claim, and copies of the Veteran's service 
treatment records, which were previously reviewed by the RO.  
Therefore, this evidence is also not both new and material to 
reopening the current claim on appeal.  

Finally, the new evidence includes additional statements 
about the Veteran's condition.  Specifically, the Veteran 
stated in November 2005 that, while he had injured his back 
prior to active duty service, it had not caused him 
difficulty until he was in the military, where he was 
consistently placed on restricted duty that excused him from 
physical activity and heavy lifting.  He also received pain 
medication regularly during active duty.  

However, the Veteran's assertions are not sufficient to 
reopen the claim because, as a lay person, he is not 
competent to offer an opinion that requires medical 
expertise.  Consequently the statements do not constitute new 
and material evidence to reopen the claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).  

Therefore, in this case, the Board finds that none of the 
current evidence submitted by the Veteran since the last 
final rating decision denying the claim is new and material 
under 38 C.F.R. § 3.156(a) (2009).  Accordingly, the 
Veteran's claim to reopen is denied.   




ORDER


New and material evidence having not been submitted, the 
application to reopen a claim for entitlement to service 
connection for a low back disorder is denied.




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


